Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 9/18/2019. 
Claims 1-15 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya (GB 2415434) in view of Beadle (US 10,053,401).
With respect to claims 1-15, Bhattacharyya teaches a process for the production of needle coke (title). Bhattacharyya teaches wherein suitable feedstock to a coking process suitable for needle coke formation includes FCC decant oil, aromatic extract, thermal cracked product and other aromatic rich streams (page 2, 3). Bhattacharyya teaches subjecting an atmospheric residue to thermal cracking and recovering [an aromatic] condensate; mixing the condensate with other aromatic-rich streams including FCC CLO, tar, aromatic extract; heating the mixture to a temperature in the range of 460-540C; and coking the mixture in a coking unit and distilling product vapor and liquid cracked products including gas, naphtha, lpg, and heavy gas oil and coke (page 7-9; claim 1). The operating pressure of the coking unit is 2-20 kg/cm2 (page 9). The coke is removed and calcined in a rotary calciner to complete the crystallization (page 13). 
Bhattacharyya fails to expressly teach wherein the stream is obtained by supplying a feed stream containing one or more of heavy alkyl aromatic compounds and alkyl-bridged non-condensed alkyl multi-aromatic compounds from an aromatic complex to a hydrodearylation reactor to react in presence of a catalyst and hydrogen under specific reaction conditions to yield a first product stream containing hydrogen, Ci to C4 gases, benzene, toluene, xylenes, and C9+ compounds; and separating the products in a separation unit.
Beadle teaches a process for recovery of lighter mono-aromatic compounds from a stream containing alkyl bridged non-condensed alkyl multi-aromatic compounds by conversion 
	Bhattacharyya teaches wherein needle coke is produced from an aromatic feed stream and that new sources for obtaining suitable heavy aromatic streams are desired (page 2). Bhattacharyya teaches wherein thermally cracked condensate, aromatic extract, FCC LCO, and other aromatic rich streams may be used. Beadle teaches conversion of a stream containing alkyl bridged non-condensed alkyl multi-aromatic compounds from an aromatic complex to produce lighter mono-aromatic compounds, which results in a heavy multi-aromatic byproduct. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the C9+ residual stream from Beadle as feed to the coking reactor in Bhattacharyya, with or without the condensate, as an “other aromatic rich stream” for an alternative feed source for producing needle coke.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771